DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (U.S. Patent Pub. No. 2009/0056645) in view of Ji (KR 101237143 (with reference to translation)).
Regarding claim 1, Hobbs et al. discloses a method of mixing and heating fluids (title; [0004]-[0006] (circulation, turbulence and shearing creates mixing of fluids)) comprising (1) pumping said fluid with a pump (figure 1, reference 12) though a cavitation device (figure 1, reference #4 and 5; [0027]), said cavitation device comprising (a) a substantially cylindrical rotor including a cylindrical surface and 
However, the reference does not specifically state the pump is a disc pump located in the housing and rotating said shaft to pump said fluid from said inlet through said disc pump.
Ji teaches it is known in the art for a rotary disc that creates cavitation between the rotating disc and the housing (figure 3, reference #6 on the right; page 4, lines 10-13) to have a disc pump located in the housing (figure 3, reference #2 and 6) comprising a least one disc mounted on a shaft for rotating said at least one disc to pump (figure 3, reference #6 on the left) through the cavitation device (figure 3, reference #6 on right; (page 4, lines 10-13), said disc pump comprising at least one disc mounted on a shaft for rotating said at least one disc (figure 3, shaft not labeled where numeral 5 is pointing, reference #6; pages 3-4, lines 16-13), said rotor being mounted on said shaft for rotating said at least one disc (figure 3, reference #6 on right) and a fluid inlet for directing said fluid to said at least one disc of said disc pump(figure 3, reference #3; pages 3-4, lines 16-13), and rotating said shaft to pump said fluid from said inlet through said disc pump, then directly to said rotor (figure 3, shaft rotates reference #6 on left 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Hobbs et al. to be a disc pump attached to the same shaft as the rotor as taught is known in the art by Ji.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach known methods of pumping fluids through a cavitation device.  One of ordinary skill in the art would be motivated to use a disc pump because it is a known pumping mechanism for moving fluid through the entrance (Ji pages 3-4, lines 16-13). 
Regarding claim 3, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein said housing is immersed in said fluid to be mixed (Hobbs et al. figure 1, housing 3 immersed in fluid 20; figure 3, housing 31 immersed in fluid 37). 
Regarding claim 4, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein said fluid comprises ingredients of an oil field drilling fluid (Hobbs et al. figure 3, reference #37; [0029]).
Regarding claim 5, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein said fluid comprises ingredients of an oil field fracturing fluid (Hobbs et al. figure 3, reference #37; [0015]; [0029]; [0038]).
Regarding claim 6, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein said fluid comprises ingredients of an oil field completion fluid (Hobbs et al. figure 3, reference #37; [0015]; [0029]; [0038]).
Regarding claim 7, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein the fluid comprises ingredients selected from aqueous fluids, nonaqueous liquids, and gases. (Hobbs et al. figure 1, reference #20; figure 3, reference #37; [0015]; [0029]; [0038]).
Regarding claim 8, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses wherein said fluid includes suspended solids. (Hobbs et al.  [0015]).
Regarding claim 9, Hobbs et al. in view of Ji discloses all the limitations as set forth above.  The combination also discloses preceded by the step of partially filling said housing with said fluid ([0038]).
Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.  Applicant raises issue with Examiner’s previous response to arguments dated 9/2/2020 stating that Applicant’s Remarks filed 8/11/2020 were attacking Ji individually.  However, that’s exactly what Applicant was doing and is continuing to do in the present Remarks.  And Applicant makes the argument that Examiner is looking at Hobbs alone, see Remarks page 5.  It should be emphasized that the rejection of claim 1 is a 103 rejection as being unpatentable over Hobbs in view of Ji.  Ji is used to teach that it is known in the art to provide a disc pump on a rotor.  It can clearly be seen from figure 3 of Ji, that the reference discloses a disc pump (reference #6) on the same shaft as the rotor.  It does not matter what the second rotor/disc (second reference #6) purpose is, it is a rotor under the known definition of a rotor in the art.  There is no requirement that Ji teach the rotor have cavities because Ji is only used as a 103 reference to teach the provision of a pump disc, not that it have a second rotor with cavities or that the reference perform a specific type of cavitation.  In view of Ji, with Ji teaching the provision of the disc pump on the shaft of Hobbs, the combination of Hobbs in view Ji teaches all the limitations of the claims.  Namely, Hobbs having the provided disc pump of Ji on the shaft of Hobbs in the housing discloses a fluid inlet that directs the fluid to the modified cavitation device (figure 1 of Hobbs, reference #11 with arrows), along with all the other limitations of claim 1 as explained in the 103 rejection of claim 1 above.  Again, with respect to Applicant’s other arguments, Applicant is attacking the Ji reference individually, arguing that Ji does not disclose certain limitations of the claims; however, these limitations are not required to be taught by Ji.  As explained above and in figure 3, Ji teaches that is was well known In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, as to Applicant’s arguments that Ji and Hobbs are not combinable, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774